Title: To Alexander Hamilton from Henry Lee, [10 September 1792]
From: Lee, Henry
To: Hamilton, Alexander



My dear friend
[Richmond, September 10, 1792]

I found on my return from a visit to the southwestern frontier of this state your letter of the 22d. Ult. I am still depressed in my mind & continue to be the subject to unavailing woe. My son on whom I cheifly counted for future comfort was suddenly deprived of life during my absence, which event on the back of what took place two years past has removed me far from the happy enjoyment of life.
Yet I feel the force of old connexions & acknowledge with pleasure the truth of your recognition of my friendship for you. It is unabated & will so continue to be, altho I never did nor never can admire the funding system of which you confessedly was the father. Why cannot men differ in politics as they do in other matters and yet hold established regards?
I see no insurmountable difficulty in the way and feel its practicability.
I believe you are in some degree right in your conjecture with respect to my friends. Generally speaking those in the political line will be found arranged with you, but in the opposition are some too, loved by me & attached to me.
Why do not these virulent partys coalesce? Is there no middle ground on which a union might be formed. The public harmony as well as individual comfort would be promoted by such an event.
Whether Mr P succeeds in his request for the place in the adm of the bank intended to be established here is only interesting to me from my knowledge of his worth & of my preference always to the father of a family.
The jus trium liberorum I have estimated as a wise regulation, & feel the influence of the principle whenever my opinion is asked about the pretensions of competitors to office.
I could say much to you with respect to the Bank & many other congressional measures springing from the funding system, but I prefer silence to discussion when no good can result therefrom. Would to God you had never been the patron of the measure in its present shape, for I augur ill of its effect on yourself personally, as well as on the public prosperity.
The horse cost me 30 gs; but I do not think him worth so much by five; I esteemed him highly as a riding horse & can replace him by one younger more costly & handsome if he does not exactly suit you. You gave me ten guineas, which perhaps you may have forgot. Present me to Mrs H & tell her, that I wish her all happiness.
Adieu my friend

  Henry Lee
  Richmond Sepr. 10th. 92

